  Case 19-10214 Doc              214 Filed 08/16/19 Entered                08/16/19 14:49:26
               Desc             Main Document            Page               1 of 3


                          UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF VERMONT



In re:                                                )
                                                      )
HERMITAGE INN REAL ESTATE                             )      Chapter 7
HOLDING COMPANY, LLC,                                 )      Case Nos. 19-10214 (CAB) and
                                                      )      19-10276 (CAB)
and                                                   )      Jointly Administered
                                                      )
HERMITAGE CLUB, LLC,                                  )
                                                      )
                        Debtors.                      )
                                                      )

  LIMITED OBJECTION OF BERKSHIRE BANK TO MOTION FOR RELIEF FROM
                AUTOMATIC STAY OF LAKELAND BANK

         Now comes Berkshire Bank, by and through its undersigned counsel, and hereby submits

this Limited Objection to the Motion for Relief from Stay filed by Lakeland Bank (Doc. #143).

         In support of this Limited Objection, Berkshire Bank respectfully represents as follows:

         1.     Lakeland Bank filed a Motion for Relief from Stay to permit it to enforce its

security interest in collateral consisting of certain snowmaking equipment owned by Hermitage

Inn Real Estate Holding Company, LLC (“HIREHC”), one of the Debtors in these cases.

         2.     Berkshire Bank has filed its own Motion for Relief from Stay in these

proceedings seeking relief from the automatic stay to enforce its rights under its mortgage and

security agreement against the Debtors’ properties that constitute Berkshire Bank’s collateral

(Doc. #201). Lakeland Bank’s collateral is located on the real estate owned by HIREHC upon

which Berkshire Bank holds a first mortgage.

         3.     Berkshire Bank does not oppose the granting of relief from stay to Lakeland

Bank, but requests that any order granting Lakeland Bank relief from the automatic stay be



                                                 1
#58994205.1
  Case 19-10214 Doc             214 Filed 08/16/19 Entered                08/16/19 14:49:26
               Desc            Main Document            Page               2 of 3


subject to Lakeland Bank being ordered to remove its collateral from the Debtors’ property

within thirty (30) days of the order granting Lakeland Bank relief from stay, and to coordinate

such removal with the Chapter 7 Trustee and the representatives of Berkshire Bank.

       WHEREFORE, Berkshire Bank respectfully requests that any order granting Lakeland

Bank relief from the automatic stay be conditioned upon Lakeland Bank being ordered to (A)

remove its collateral from the Debtors’ property within thirty (30) days of any such order, and

(B) coordinating the removal of such collateral with the Chapter 7 Trustee and the

representatives of Berkshire Bank.


Dated this 16th day of August, 2019.

                                             BERKSHIRE BANK

                                             By its attorney’s


                                             By: /s/ Elizabeth A. Glynn
                                             Elizabeth A. Glynn, Esq.
                                             Ryan, Smith & Carbine, Ltd.
                                             PO Box 310
                                             Rutland, Vermont 05702-0310
                                             (802) 786-1065
                                             eag@rsclaw.com

                                             and

                                             By: /s/ Paul F. O’Donnell, III
                                             Paul F. O’Donnell, III
                                             Hinckley, Allen & Snyder LLP
                                             28 State Street
                                             Boston, Massachusetts 02109
                                             (617) 378-4182
                                             podonnell@hinckleyallen.com




                                                2
#58994205.1
  Case 19-10214 Doc             214 Filed 08/16/19 Entered                 08/16/19 14:49:26
               Desc            Main Document            Page                3 of 3



                                CERTIFICATE OF SERVICE

       I, Paul F. O’Donnell, III, hereby certify that on this 16th day of August, 2019, I caused to
be served a copy of the Limited Objection of Berkshire Bank to Motion For Relief from
Automatic Stay filed by Lakeland Bank to be served by this Court’s CM/ECF System, and on the
following parties.


Elliot Cooperstone                                  Plimpton Excavating LLC
50 Egypt Close                                      PO Box 65
East Hampton, NY 11937                              Wardsboro, VT 05355

Rob Krzanowski                                      David M. Pocius
3 Lakeshore Drive                                   Paul Frank & Collins P.C.
Mount Arlington, NJ 07856                           One Church Street
                                                    Burlington, VT 05402

Kevin J. McEleney                                   Bobbi Resek
Updike Kelly & Spellacy PC                          73 North St.
100 Pearl Street                                    PO Box 74
PO Box 231277                                       East Dover, VT 05341
Hartford, CT 06103

Charles I. Miller                                   Dan Solaz
The Law Office of Charles I. Miller                 25 Saw Mill Village Way
PMB 108                                             PO Box 986
1245 Farmington Avenue                              West Dover, VT 05356
West Hartford, CT 06107

C. Donald Neville                                   Gary M. Weiner
Kroll, McNamara, Evans & Delehanty, LLP             P.O. Box 2439
65 Memorial Road                                    Springfield, MA 01101-2439
Suite 300
West Hartford, CT 06107

Obuchowski Law Office                               Joseph Willen
PO Box 60                                           c/o Moritt Hock & Hamroff LLP
Bethel, VT 05032                                    Moritt Hock & Hamroff
                                                    400 Garden City Plaza
                                                    Leslie A. Berkoff
                                                    Garden City, NY 11530




                                                3
#58994205.1
